         Case 4:20-cv-01028-BRW Document 23 Filed 10/27/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

CHARLES HICKS                                                                      PETITIONER

VS.                              4:20-CV-01028-BRW/JTR

LUCAS EMBERTON, Sheriff,
Van Buren County, Arkansas                                                        RESPONDENT


                                          JUDGMENT

       Consistent with the order entered separately today, this case is dismissed, without

prejudice. All relief sought is denied, and the case is closed.

       IT IS SO ORDERED this 27th day of October, 2020.



                                                  Billy Roy Wilson________________
                                                  UNITED STATES DISTRICT JUDGE
